DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed July 6, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.
Applicants’ arguments that the previously applied references fail to teach the presence of a surfactant are remedied by the new grounds of rejection set forth below that relies on Porter et al. (US 2004/0156781; cited on IDS filed 10/21/2020) to teach the new limitations in combination with the previously applied references as set forth in greater detail below.

Comments and Notes

In claim 27, line 3, it is respectfully suggested that “deliver” be changed to “delivery” such that the claim is grammatically correct.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, from which claim 11 depends, has been amended to require three ingredients in the composition to be delivered: a) an ablative agent for performing treatment within a body of a subject; b) an excipient for limiting migration of at least one of the composition and the ablative agent within the body after delivery to the tissue site and c) one or more surfactants. 
Claim 11 states “wherein the composition comprises” and goes on to list just a) AN ablative agent comprising ethanol and b) AN excipient for limiting migration of at least one of the composition and the ablative agent within the body after delivery to the tissue site that is a cellulose but makes no mention of the now required surfactant ingredient. Taken together, it is not clear if claim 11 just further specifyies ingredients a) and b) with no further limitations on the surfactant c) that is still required but not mentioned OR if the composition recited in claim 11 only comprises ingredients a) and b) and does not require the presence of a surfactant, which would result in claim 11 failing to further limit claim 1.
Please clarify.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Neither the claims nor the specification provides a sufficient definition of “gel-like skin” and “substantially soluble in a solution of the active agent” provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “gel-like” and “substantially” are relative terms and the claims and specification do not provide any guidance. “Gel-like” requires some semblance to a gel but how much and what characteristic(s) are evaluated in ascertaining if the comoptsions forms a gel-like skin when submerged into an aqueous medium and thus fall within the scope of the claim. This language also appears to indicate that not all of the composition must be gel-like, just that a “skin” forms but how thick the gel-like material must extend from the surface in order for it to be considered a “skin” has not been set forth.
“Substantially” is also a relative term that that does not require complete solubility of the composition in the solution of the active agent but the extent to which the composition is not soluble in the solution of the active agent while still fall within the scope of the instant claims is not sufficiently defined.
Therefore the scope of claim 26 is not clear. Please clarify.

Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each claim (lines 2 – 3 of claim 26, line 2 of claim 27) recites the limitation “the active agent”. There is insufficient antecedent basis for this limitation in the claim. Please clarify. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 9 – 12, 21, 22 and 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (EuroIntervention, May 2013) in view of Zhong et al. (US 2005/0064045) and Porter et al. (US 2004/0156781, cited on October 21, 2020 IDS).
Fischell et al. discloses renal artery denervation using chemical neurolysis via periadventitial injection of dehydrated ethanol (whole document, e.g., abstract). Disruption of renal sympathetic nerve activity results in a substantial and sustained lowering of blood pressure in patients with severe and medically resistant hypertension (p 141, col 1, ¶ 2). A three-needle delivery device comprising an endovascular delivery catheter containing three distal needles housed with individual guide tubes with a steerable, radiopaque 2 cm fixed, floppy guidewire was used (p 141, ¶ bridging cols 1 and 2). This reads on the device required by instant claim 10. The needles are the equivalent of a ~30-gauge needle that can be safely advanced through the renal arterial wall without causing bleeding (p 142, col 2, ¶ 2) to infuse the injectant (ethanol) directly into the adventitial and periadventitial space (p 142, col 1, ¶ 3). This reads on bolus delivery of the ablative composition to the tissue. The injection process was repeated on the contralateral renal artery (p 142, col 2, ¶ 4). The circumferential spread of the injected volumes was evaluated using an ethanol solution that also contained methylene blue and histopathological analysis showed extensive and circumferential nerve injury with 0.15, 0.30 and 0.60 mL injection volumes (p 142, col 2, ¶ 5). There was no evidence of device-related or ethanol-induced injury to the intimal layer of the treated vessels (p 144, col 1, ¶ 2) while there were marked and deep circumferential renal nerve injury at depths of 2 – 8 mm from the intimal surface (p 143, col 2, ¶ 4 and figures 6 and 7A).
The use of ablative composition that comprises an excipient for limiting migration of at least one of the composition and the ablative agent with the body after delivery to the tissue site is not disclosed.
Zhong et al. discloses sterile injectable formulations that comprise an ablation agent in an amount effective to cause necrosis of the tissue; a biodisintegrable viscosity adjusting agent in an amount effective to render the formulation highly viscous, reading on the excipient for limiting migration required by the instant claims; an optional imaging contrast agent; an optional therapeutic agent and an optional liquid selected from water and an organic solvent (whole document, e.g., abstract). Chemo-ablative approaches have been used to treat benign prostatic hyperplasia but the lack of delivery control can lead to unpredictable retention and thus nonspecific ablation of the intended prostate and surrounding tissues and organs (¶ [0005]). The disclosed compositions can be used in methods of treatment of a variety of tissues including kidney tissue (¶ [0008]). The compositions have improved retention in prostate and other tissues resulting in improved delivery efficacy while minimizing adverse effects such as non-specific damage (¶ [0011]). The formulation can also be provided in a form that is capable of being detected by noninvasive monitoring techniques such that the volume and location of the injectable formulation can be more precisely monitored and controlled (¶ [0012]). High viscosity or highly viscous compositions are those having a kinematic viscosity greater than 100 cps using the conditions set forth in ¶ [0018]. The ablation agent can be ethanol (¶ [0021]), which is also used in a number of the exemplary formulations. When ethanol is selected as the ablation agent, the water:ethanol ratio more typically ranges from about 0:100 to 10:90 (¶ [0025]). Examples of viscosity adjusting agents include a number of celluloses such as methyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose and hydroxypropyl methyl cellulose (¶ [0031]). In example 4, KLUCEL® HF or MF hydroxypropyl cellulose was used to prepare a formulation, and general formulations comprise 1 – 10 wt% HPC; 40 – 100 wt% ethanol and 0.05 – 10 wt% CaCO3 (¶ [0068] onward). KLUCEL® HF has a molecular weight of 1,150,000 Daltons (see Table 2, KLUCEL® hydroxypropylcellulose Physical and chemical properties; 2017 that accompanied the May 24, 2022 Office Action). The formulation can be injected using syringes or injection catheters with typical injection forces being 10 - 40 lbf with injection volumes typically being 1.0 – 10.0 mL and multiple injection sites may be employed (¶ [0054]).
Porter et al. discloses compositions for site specific delivery (whole document, e.g., abstract). The compositions comprise a non-reactive biocompatible substance and a sufficient amount of a rheological modifier to permit the composition to exhibit thixotropic behavior wherein the composition exhibits high viscosity under static conditions but maintains excellent flow properties under stress (¶ [0003]). Thixotropic behavior refers to the shear thinning capacity of the composition which correlates to a composition that flows more easily under higher shear rates (¶ [0072]). Another example of such behavior is a “Bingham plastic” that has an infinite viscosity when no shear rate is applied but flows once a shear rate is applied (¶ [0072]). Compositions under shear or dynamic conditions should exhibit an apparent viscosity of less [than] 10,000 cP at 40°C with a viscosity under static conditions that is at least 1.5 times over the dynamic viscosity (¶ [0072]). This allows for site specific placement in vivo due to the high static viscosity while low viscosity during delivery permits injection of these composition under acceptable delivery pressures (¶ [0031]). The non-reactive biocompatible substance can include biocompatible polymer and gels (¶ [0034]). Various biocompatible polymers and rheological modifiers including cellulosic polymers and copolymers are disclosed (¶ [0034] onward and ¶ [0063] onward). Disclosed biocompatible polymers include polyvinylpyrrolidone, chitin, chitosan, gelatin and collagen (¶ [0064]). High viscosity compositions can be prepared by the use of a very high molecular weight biocompatible polymer (e.g., those with an average molecular weight of more than 250,000; ¶ [0089]). Among the disclosed nonparticulate rheological modifiers are hydroxypropylcellulose, hydroxypropylmethylcelluloses and mixtures thereof (¶ [0080]). Other optional components such as surfactants can also be present in the composition (¶ [0041]). Among the effects of surfactants is that surfactants impede the interaction between the rheological modifier and other components of the system to allow for a more fully developed rheologically modified system (¶ [[0084]). The classes of cationic, anionic and nonionic surfactants and some examples within each genus are exemplified (¶ [0084]). In addition, a contrast agent and/or biocompatible liquid that is preferably miscible in blood or other bodily fluid can be present in the composition (¶ [0032]). Among the possible biocompatible liquids are ethanol (¶ [0074]). The compositions can also provide a depot for drug delivery (¶ [0043]) and various drugs such as those recited in ¶ [0045] can be included. Chemotherapeutic agents and radioactive agents (¶ [0107]), the latter which reads on contrast agents, can be included in the composition. An exemplary composition comprises 3 – 12% biocompatible polymer, 20 – 55% contrast agent, 1 – 12% rheological modifier and the remaining weight percent being biocompatible solvent (¶ [0091]), which would be at most 76% biocompatible solvent. The contrast agent is not required in all formulations such as in claim 1.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a surfactant, a migration limiting excipient and an imaging contrast agent into the ethanol formulation used in the method of renal artery denervation disclosed by Fischell et al. that is administered and the location of migration of the composition once administered monitored. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Zhong et al. discloses that chemo-ablative formulations such as those comprising ethanol as the ablative agent can exhibit improved delivery efficacy while minimizing adverse effects by increasing the viscosity of the injected composition using viscosity adjusting materials such as cellulose polymers. Porter discloses formulations that can be thixotropic or Bngham plastics wherein a surfactant can be included that will impede the interactions between the rheological modifiers, used to alter the viscosity of the composition, and other components to more fully develop the rheological system. The drug injection catheter of Fischell et al. can be visualized but the ethanol composition could not be visualized after being delivered. Compositions with increased viscosity will exhibit less spread once injected and the exact extent of spread and localization monitored due to the presence of the imaging contrast agent as disclosed by Zhong et al. Compositions that are thixotropic and/or Bingham plastics can be prepared that will be less viscous for injection after exposure to shear and then have a viscosity after injection to aid in retention at the injection site. The ethanol ablative solution can be administered as boluses to the tissue and it would have been obvious to the person of ordinary skill, based on their knowledge of the treatment to be carried and the disclosures of the applied prior art, to deliver multiple boluses over different areas to the same kidney to treat the desired area and/or to the contralateral kidney, reading on depositing a plurality of boluses within the volume of the tissue.
As to the physical properties in claims 12 and 24 - 27, such properties are not explicitly disclosed by the prior art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 These properties are determined by the ingredients and the amount of each ingredient present in the composition which are rendered obvious by the combined prior art and the knowledge of the person of ordinary skill. Viscosity decreases with increasing temperature, which is in line with the required viscosity being < 100 cps at 45 – 50°C being less than the required viscosity of > 500 cps at 35 – 40°C. Both Zhong and Fischell et al. disclose delivery of the ablative composition using injection via needles, with the needles used in Fischell et al. being smaller than those exemplified by Zhong et al. and smaller injection volumes, which can affect the forces required to deliver a particular composition. The viscosity of the composition should be suitable to flow through the injection device but remain sufficiently viscous at the tissue location (normal human body temperature is 37°C, which falls squarely within the range of 35-40°C claimed) to minimize the spread of the composition such that non-targeted areas are not affected. This will limit migration of active agent from the composition particularly over the relatively short time of the time it takes to deliver the composition to the site as in new claim 27. Porter et al. discloses thixotropic and Bingham plastic compositions that are used for site specific delivery and compositions with lower viscosity during delivery that then become more viscous after injection would be advantageous for site specific delivery. The person of ordinary skill in the art is aware that solutions can be heated to lower the viscosity and make them more flowable. A range of concentrations for the viscosity adjusting agent are taught by the prior art and will result in the compositions having different viscosities. The selection and amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on factors such as the particle injection means, volume to be delivered and the acceptable amount of spread from the injection location. Overlapping ranges, such as for the amount of ethanol that is present, are prima facie obvious (see MPEP 2144.05). There is no evidence of record as to the criticality of the claimed ranges. 

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al., Zhong et al. and Porter et al. as applied to claims 1, 2, 4, 9 – 12, 21, 22 and 24 – 27 above, and further in view of Ghahremankhani et al. (Pharm Dev Tech, 2008).
Fischell et al., Zhong et al. and Porter et al. are discussed above. 
Specific surfactants such as those in claim 23 are not disclosed by Porter et al.
Ghahremankhani et al. discloses an injectable sustained release dosage form that gel in situ (whole document, e.g., title and p 49, col 2, ¶ 2). The surfactant sodium laurel sulfate (SLS) altered the release rate of the peptidic drug calcitonin and also affected the thermal responsiveness of the copolymer used to form the injectable sustained release composition (p 53, col 2) as the molecules will attract counterion such as the positively charged calcitonin (p 54, col 1; p 54, col 2, last sentence). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anionic surfactant SLS into the compositions used in the method rendered obvious by Fischell et al., Zhong et al. and Porter et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Porter et al. discloses that various surfactants including anionic surfactant can be included in the comoptsions as surfactants will impede the interactions between the rheological modifiers and other components to more fully develop the rheological system. Ghahremankhani et al. discloses that SLS is anionic surfactant suitable for use in injectable drug depot formulations that can alter the properties of the drug depot system. Absent unexpected results, it would have been obvious for the person of ordinary skill to select SLS for inclusion in the composition and method of Fischell et al., Zhong et al. and Porter et al. since this surfactant falls with the classes disclosed by Porter et al. and is suitable for use in in situ gelling drug delivery formulations as disclosed by Ghahremankhani et al.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 2, 4, 9 – 12 and 21 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 10,136,944 in view of Fischell et al. (EuroIntervention, May 2013) in view of Zhong et al. (US 2005/0064045) and Porter et al. (US 2004/0156781) optionally further in view of Ghahremankhani et al. (Pharm Dev Tech, 2008). The claims of US’944 recite various methods of use, such as blocking one or more nerves (claim 5) or performing architectural destruction of at least one nerve tissue (claim 8) by administration of a composition comprising a neurolytic agent comprising ethanol (reading on an ablative agent), a sympathetic nerve selective neurotoxin and an inflammatory agent (claim 1) that can further comprise migration limiting agent (claim 2)
Specific method steps of utilizing the composition or specific migration limiting agents are not claimed.
Fischell et al., Zhong et al., Porter et al. and Ghahremankhani et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the compositions of US’944 comprising a surfactant such as the SLS disclosed by Ghahremankhani et al. in the methods such as those claimed wherein a delivery catheter as disclosed by Fischell et al. is used to deliver a composition as claimed in US’944. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Zhong et al. discloses that chemo-ablative formulations such as those comprising ethanol as the ablative agent can exhibit improved delivery efficacy while minimizing adverse effects by increasing the viscosity of the injected composition using viscosity adjusting materials such as cellulose polymers. Porter discloses formulations that can be thixotropic or Bingham plastics wherein a surfactant can be included that will impede the interactions between the rheological modifiers, used to alter the viscosity of the composition, and other components to more fully develop the rheological system. The drug injection catheter of Fischell et al. can be visualized but the ethanol composition could not be visualized after being delivered. Compositions with increased viscosity will exhibit less spread once injected and the exact extent of spread and localization monitored due to the presence of the imaging contrast agent as disclosed by Zhong et al. Compositions that are thixotropic and/or Bingham plastics can be prepared that will be less viscous for injection after exposure to shear and then have a viscosity after injection to aid in retention at the injection site. Ghahremankhani et al. discloses that SLS is anionic surfactant suitable for use in injectable drug depot formulations that can alter the properties of the drug depot system. Absent unexpected results, it would have been obvious for the person of ordinary skill to select SLS for inclusion in the composition and method of Fischell et al., Zhong et al. and Porter et al. since this surfactant falls with the classes disclosed by Porter et al. and is suitable for use in in situ gelling drug delivery formulations as disclosed by Ghahremankhani et al. The ethanol ablative solution can be administered as boluses to the tissue and it would have been obvious to the person of ordinary skill, based on their knowledge of the treatment to be carried and the disclosures of the applied prior art, to deliver multiple boluses over different areas to the same kidney to treat the desired area and/or to the contralateral kidney, reading on depositing a plurality of boluses within the volume of the tissue.
As to the physical properties in claims 12 and 24 - 27, such properties are not explicitly disclosed by the prior art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 These properties are determined by the ingredients and the amount of each ingredient present in the composition which are rendered obvious by the combined prior art and the knowledge of the person of ordinary skill. Viscosity decreases with increasing temperature, which is in line with the required viscosity being < 100 cps at 45 – 50°C being less than the required viscosity of > 500 cps at 35 – 40°C. Both Zhong and Fischell et al. disclose delivery of the ablative composition using injection via needles, with the needles used in Fischell et al. being smaller than those exemplified by Zhong et al. and smaller injection volumes, which can affect the forces required to deliver a particular composition. The viscosity of the composition should be suitable to flow through the injection device but remain sufficiently viscous at the tissue location (normal human body temperature is 37°C, which falls squarely within the range of 35-40°C claimed) to minimize the spread of the composition such that non-targeted areas are not affected. This will limit migration of active agent from the composition particularly over the relatively short time of the time it takes to deliver the composition to the site as in new claim 27. Porter et al. discloses thixotropic and Bingham plastic compositions that are used for site specific delivery and compositions with lower viscosity during delivery that then become more viscous after injection would be advantageous for site specific delivery. The person of ordinary skill in the art is aware that solutions can be heated to lower the viscosity and make them more flowable. A range of concentrations for the viscosity adjusting agent are taught by the prior art and will result in the compositions having different viscosities. The selection and amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on factors such as the particle injection means, volume to be delivered and the acceptable amount of spread from the injection location. Overlapping ranges, such as for the amount of ethanol that is present, are prima facie obvious (see MPEP 2144.05). There is no evidence of record as to the criticality of the claimed ranges. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618